EXHIBIT 10.27


 
Portions of this Exhibit 10.27 have been omitted based upon a request for
confidential treatment. This Exhibit 10.27, including the non-public
information, has been filed separately with the Securities and Exchange
Commission “*” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.
 


SPECIAL BUSINESS PROVISIONS


between


THE BOEING COMPANY


and


TITANIUM METALS CORPORATION










SBP – * dated 01-01-2011

 
 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS


TITLE PAGE
TABLE OF CONTENTS
AMENDMENT PAGE
RECITAL PAGE
 
1.0
DEFINITIONS
8

 
2.0
CONTRACT FORMATION
9

 
2.1
Order
9

 
2.2
Entire Agreement
9

 
2.3
Incorporated by Reference
9

 
2.4
Order of Precedence
10

 
2.5
Survival
10

 
2.6
Electronic Commerce (“E-Comm”)
10

 
3.0
PERIOD OF PERFORMANCE AND PRICES
10

 
3.1
Performance
10

 
3.1.1
Period of Performance
10

 
3.1.2
Option to Extend
11

 
3.2
Pricing
11

 
3.2.1
Product Pricing
11

 
3.2.2
Manufacturing Configuration
11

 
3.2.3
Packaging
12

 
3.2.4
Local Transportation Devices
12

 
3.3
Subject Matter of Sale
12

 
3.4
Type Design and Type Certification Data Development and Protection 
12

 
3.5
Reserved
13

 
3.6
Export Compliance
13

 
3.6.1
Commercial/Defense Item Representation
13

 
3.6.2
Other Military Program Requirements
13

 
4.0
GOVERNING QUALITY ASSURANCE REQUIREMENTS
14

 
5.0
APPLICABLE LAW
15

 
6.0
PRODUCT SUPPORT AND ASSURANCE
15

 
6.1
Warranty
15

 
6.2
Integrated Materials Management (IMM) Program
16

 
7.0
PAYMENT
16

 
7.1
Recurring Price
16

 
7.2
Nonrecurring Price/Special Charges
17

 
7.3
Payment Method
17

 
7.4
Payment Errors
17

 
7.5
Spare Parts
17

 
Table of Contents
2

--------------------------------------------------------------------------------


8.0
SCHEDULE ACCELERATION/DECELERATION
17

 
9.0
NOTICES
17

 
9.1
Addresses
17

 
10.0
OBLIGATION TO PURCHASE AND SELL
18

 
11.0
COST AND PERFORMANCE VISIBILITY
18

 
12.0
CHANGE PROVISIONS
19

 
12.1
Reserved
19

 
12.2
Computation of Equitable Adjustment
19

 
12.3
Obsolescence
19

 
12.4
Change Absorption (Nonrecurring/Recurring)
19

 
12.5
Planning Schedule
19

 
12.6
Total Cost Management
19

 
12.6.1          Boeing Generated Technical and Cost Improvement
20

 
12.7
Reserved
20

 
12.8
Critical Manufacturing Reorder Lead-Time
20

 
12.9
Derivative Aircraft
20

 
13.0
SPARES AND OTHER PRICING
20

 
13.1
Spares
20

 
13.1.1
Spares Support
21

 
13.1.2
Reclassification or Re-exercises
22

 
13.1.3
Spare Pricing
22

                                13.1.3.1
Aircraft on Ground (AOG) and Purchased On Assembly (POA) Requirement 
22

                                13.1.3.2
Seller’s Less Than Lead-time Spare 
22

 
13.2
Expedite of Production Requirements
22

 
13.3
Tooling
22

 
13.3.1
Responsible Party
22

 
13.3.2
Boeing Furnished Tooling
23

                                13.3.3.1
Title to Tooling 
23

                                13.3.3.2
Use and Disposition of Tooling 
23

                                13.3.3.3
Accountability for Tooling 
23

                                13.3.3.4
Certified Tool Lists 
23

 
13.4
Pricing of Boeing's Supporting Requirements
23

 
13.5
Pricing of Requirements for Modification or Retrofit
23

 
13.5.1
Boeing Responsibility or Regulatory Requirement
23

 
13.5.2
Contract Aftermarket Modification or Retrofit Work Performed by
Boeing                                               
23

 
13.6
Pricing of Similar Products
24

 
14.0
STATUS REPORTS/REVIEWS
24

 
14.1
General Reports / Reviews
24

 
14.2
Diversity Reporting
24

 
Table of Contents
3

--------------------------------------------------------------------------------


 
14.3
Program Manager
25

 
14.4
Certified Tool List
25

 
14.5
Problem Reports
25

 
14.6
Reserved
26

 
15.0
INDUSTRIAL PARTICIPATION
26

 
15.1
Market Access and Sales Support
26

 
15.2
Offset Assistance
26

 
15.3
Credit against Aircraft Sales
27

 
16.0
BOEING FURNISHED MATERIAL/SUPPLIER BANKED MATERIAL 
27

 
16.1
Boeing Furnished Material
27

 
17.0
PARTICIPATION
27

 
17.1
Other Boeing Entities and Licensees
27

 
17.2
Boeing Subcontractors/Suppliers
27

 
17.3
Notification of Contract
27

 
17.4
Notification of Price Reductions
27

 
18.0
INVENTORY AT CONTRACT COMPLETION
27

 
19.0
OWNERSHIP OF INTELLECTUAL PROPERTY
28

 
20.0
ADMINISTRATIVE AGREEMENTS
28

 
21.0
GUARANTEED WEIGHT REQUIREMENTS
28

 
22.0
SELLER DATA REQUIREMENTS
28

 
23.0
DEFERRED PAYMENT
28

 
24.0
SOFTWARE PROPRIETARY INFORMATION RIGHTS
28

 
25.0
CONFIGURATION CONTROL
28

 
26.0
INFRINGEMENT
28

 
27.0
RAW MATERIAL PROGRAM
29

 
27.1
Boeing Raw Material Strategy
29

 
28.0
DIGITIZATION OF PROPRIETARY INFORMATION AND MATERIALS 
29

 
29.0
INSURANCE
29

 
29.1
Indemnification Negligence of Seller or subcontractor
29

 
29.2
Commercial General Liability
29

 
29.3
Automobile Liability
29

 
29.4
Workers’ Compensation
29

 
29.5
Certificates of Insurance
30

 
29.6
Self-Assumption
30

 
29.7
Protection of Property
30

 
Table of Contents
4

--------------------------------------------------------------------------------


 
30.0
BOEING TECHNICAL / MANUFACTURING ASSISTANCE REGARDING SELLER’S NONPERFORMANCE 
30

 
31.0
INTERNATIONAL CONTRACT PROVISIONS
30

 
31.1
Packing, Shipping and Transportation Requirements
30

 
31.2
U. S. Customs Invoice Requirements
30

 
31.3
Duty Free /Special Tariff Programs / Free Trade Agreements 
31

 
31.4
No Contributions, Fees and Commissions
31

 
31.5
Gifts, Gift Foods, Promotional Items, Unsolicited Items and Personal Effects 
32

 
32.0
STRATEGIC ALIGNMENT
32

 
33.0
UNITED STATES CUSTOMS AND BORDER PROTECTION’S CUSTOMS-TRADE PARTNERSHIP AGAINST
TERRORISM (C-TPAT) 
32

 
34.0
SAFETY, HEALTH AND ENVIRONMENTAL AFFAIRS
33

 
34.1
Environmental Management Systems and Health Safety Management Systems 
33

 
34.2
Compliance with Boeing On-Site Requirements
33

 
34.3
Reserved
34

 
35.0
Reserved
34

 
36.0
Reserved
34

 
37.0
Reserved
34

 
38.0
Reserved
34

 
39.0
Reserved
34

 
40.0
Reserved
34

 
41.0
Reserved
34

 
42.0
Reserved
34

 
43.0
Reserved
34

 
44.0
Reserved
34

 
45.0
Reserved
34

 
47.0
Reserved
34

 
Table of Contents
5

--------------------------------------------------------------------------------


 
48.0
Reserved
34

 
49.0
ELECTRONIC COMMUNICATIONS
34



 
50.0
RESTRICTIONS ON LOBBYING
35

 
50.1
Applicability
35

 
50.2
Certificate
35

 
50.3
Flow Down
35



 
Signature Page


Attachment 1                                 Work Statement and Pricing
Attachment 1A                              Uniquely Military Requirements
Attachment 1B                               Component Spares Requirements
Attachment 2                                  Non-U.S. Procurement Report
Attachment 3                                  Rates and Factors
Attachment 4                                  Boeing Electronic Commerce
Attachment 5                                  Packing, Shipping and
Transportation
Attachment 6                                  Seller Data Submittals
Attachment 7                                  Supplier Data Requirements List
Customers / Engineering
Attachment 8                                  Reserved
Attachment 9                                  Cost and Performance Reviews
Attachment 10                                Quality Assurance Requirements
Attachment 11                                Second Tier Support Report
Attachment 12                                Commercial Invoice Requirements
(Customs Invoice)
Attachment 13                                On-Site Terms & Conditions
Supplement
Attachment 14                                Production Article Delivery
Schedule
Attachment 15                                Production Article Definition &
Contract Change Notices
Attachment 16                                Non-Recurring and Recurring Price
Status and Summary Tables
Attachment 17                                Value Engineering Methodology
Attachment 18                                Indentured Priced Parts List and
Spares Pricing
Attachment 19                                Incremental Release Plan and Lead
Times
Attachment 20                                Schedule Change Examples
Attachment 21                                Seller’s Standard Stocked Items
Attachment 22                                Sellers Traditional Shipping
Location
Attachment 23                                Anti-Lobbying Certificate
Attachment 24                                Price Lists


Exhibit A                                         Raw Material Participation
Agreement

 
Table of Contents
6

--------------------------------------------------------------------------------

 

AMENDMENTS


Amend
Number
Description
Date
Approval
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     


 
Table of Contents
7

--------------------------------------------------------------------------------

 

SPECIAL BUSINESS PROVISIONS


RELATING TO


BOEING PRODUCTS
 
THIS SPECIAL BUSINESS PROVISIONS (SBP) is entered into as of enter date of SBP,
by and between Titanium Metals Corporation, a Delaware corporation, with its
principal office in Dallas, Texas (“Seller”), and The Boeing Company, a Delaware
Corporation with an office in Seattle, Washington ("Boeing").  Hereinafter, the
Seller and Boeing may be referred to individually as a Party or jointly as
“Parties” hereto.
 
Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:
 
AGREEMENTS
 
1.0                      DEFINITIONS
 
 
All defined terms not defined herein shall have the meaning assigned in the
General Terms Agreement GTA-65310-2006 dated 01-01-2011 (“GTA”).  In addition,
the following terms are defined as follows:
 


 
 
A.
"Drawing" means an electronic or manual depiction of graphics or technical
information representing a Product or any part thereof and which includes the
parts list and Specifications relating thereto.

 
 
B.
"End Item Assembly" means any Product which is described by a single part number
and which is comprised of more than one component part.

 
 
C.
"Shipset" means the total set of Production Articles provided by Seller
hereunder necessary for production of one Program Airplane or Derivative.

 
 
D.
"Spare Parts" or “Spares” means Production Articles or components thereof, and
materials, assemblies and items of equipment relating thereto, which are
intended for Boeing's use or sale as spare parts or production replacements. The
term "Spare Parts" includes, but is not limited to, Boeing Proprietary Spare
Parts.

 
 
E.
“Specifications” means chemical, physical and other specifications (which may
include processing, procedures and inspecting and testing criteria) for
Products.

 
Table of Contents
8

--------------------------------------------------------------------------------


 
2.0
CONTRACT FORMATION

 
 
2.1                       Order
 
 
Any Order to which this SBP applies will include a statement incorporating this
SBP by reference unless otherwise specifically agreed in to in writing by the
Parties.
 
Each such Order will be governed by and be deemed to include the provisions of
the Agreement.
 
Notwithstanding anything to the contrary in the GTA Section 2.2, Seller is
permitted to reject any Order which (i) is not for a Product represented on
Attchment 1 to this SBP, (ii) is in excess of maximum volumes that Boeing is
permitted to order under Section 2.0(C) of Attachment 1 to this SBP or (iii)
requests a delivery date earlier than the lead times established expressly in
accordance with this SBP; provided Seller follows the procedure of reviewing
less than lead time orders under this SBP prior to rejection of such less than
lead time Order.
 
 2.2                      Entire Agreement
 
 
This Agreement sets forth the entire agreement, and supersedes any and all other
prior agreements understandings and communications between Boeing and Seller
related to the subject matter of an Order.  The rights and remedies afforded to
Boeing or Customers pursuant to any provisions of an Order are in addition to
any other rights and remedies afforded by any other provisions of the Order, the
General Terms Agreement (GTA) or the SBP, by law or otherwise.
 
2.3                      Incorporated by Reference
 
 
General Terms Agreement (“GTA”) * dated 01/01/2011 is incorporated in and made a
part of this SBP by this reference.
 
In addition to any other documents incorporated elsewhere in this SBP or GTA by
reference, the following documents are incorporated in and made a part of this
SBP by reference with full force and effect, as if set out in full text.  It is
the Seller’s responsibility to comply with the latest revision of these
documents.
 
PUGET SOUND
 
*
 
LONG BEACH
 
*
 
Table of Contents
9

--------------------------------------------------------------------------------


 
2.4                      Order of Precedence
 
In the event of a conflict or inconsistency between any of the terms of the
following documents, the following order of precedence shall control:
 
*
 
In resolving any such conflicts, these documents shall be read as a whole and in
a manner most likely to accomplish their purposes.
 
Either Party shall promptly report to the other Party in writing any
inconsistencies discovered in these documents, even if the inconsistency is
resolvable using the above rules.
 
2.5                      Survival
 
Without limiting any other survival provision contained herein and
notwithstanding any other provision of this SBP or the GTA to the contrary, the
representations, covenants, agreements and obligations of the Parties set forth
in GTA Section 12.3 “Seller’s Claim”, GTA Section 16.0 “Termination or Wrongful
Cancellation”, GTA Section 18.0 “Responsibility for Property”, GTA Section 20.0
‘ Proprietary Information and Items”, GTA Section 24.0 “Boeing’s Rights in
Seller’s Patents, Copyrights, Trade Secrets and Tooling”, GTA Section 27.0
“Property Insurance”, GTA Section 29.0 “Non-Waiver/Partial Invalidity”, this SBP
Section 2.5 “Survival”, SBP Section 3.4 “ Type Design and Type Certification
Data Development and Protection” (if applicable), SBP Section 5.0 “Applicable
Law”, SBP Section 29.0 “Insurance”(if applicable), and SBP Section 43.0
“Supplements and Modifications”(if applicable), shall survive any cancellation,
termination or expiration of this SBP, any assignment of this SBP or any payment
and performance of any or all of the other obligations of the Parties
hereunder.  Termination or cancellation of any part of this SBP shall not alter
or affect any other part of this SBP, which has not been terminated or
cancelled.
 
2.6                      Electronic Commerce (“E-Comm”)
 
During the period of performance of this Agreement, Seller shall maintain an
electronic trading account with Exostar (www.Exostar.com).

 
3.0                      PERIOD OF PERFORMANCE AND PRICES
 
3.1                      Performance
 
3.1.1                   Period of Performance
 
The period of performance for this SBP shall include initial manufacturing
activities required to support delivery of Products beginning on * and ending on
*.
 
Table of Contents
10

--------------------------------------------------------------------------------


 
3.1.2                   Option to Extend
 
Seller and Boeing may extend the period of performance of this SBP by mutual
written agreement of both parties.  Boeing and Seller shall endeavor to reach
any such agreement no later than *.
 
Notwithstanding the option set forth herein, each Party reserves the right to
commence new negotiations with the other Party concerning pricing and other
terms for additional quantities of Products.
 
3.2                      Pricing
 
3.2.1                   Product Pricing
 
The prices of Products ordered under this SBP are set forth in SBP Attachment
1.  Except as otherwise agreed to in writing by the Parties, pricing as set
forth in Attachment 1 shall be the price in effect at the time of the Product(s)
scheduled delivery dates. Prices are in United States Dollars.
 
*
 
The following shipping term as defined Incoterms 2000, published by the
International Chamber of Commerce, shall govern this contract.
 
*
 
In addition, when the Products will be imported into the United States by way of
aircraft, the Seller has the responsibility of requiring, and ensuring, that the
forwarder/carrier provide, via email, a pre-alert and confirmed on board
notification to Boeing's contracted broker no less than * prior to the shipment
leaving the port of export.  The pre-alert must include a copy of the completed
commercial invoice, the airway bill, flight details, and confirmed on board
information. For identification of Boeing’s contracted broker contact Boeing
Supply Chain Logistics at
http://www.boeing.com/companyoffices/doingbiz/flash.html.
 
3.2.2                      Manufacturing Configuration
 
Unit pricing for each Product or part number shown in SBP Attachment 1 is based
on the latest revisions of the engineering drawings or Specifications at the
time of the signing of this SBP and any amendments thereof.
 
Table of Contents
11

--------------------------------------------------------------------------------


 
3.2.3                    Packaging
 
The prices shown in SBP Attachment 1 include all packaging costs that are in
accordance with GTA Section 7.0, “Packing and Shipping”, and Boeing shall pay
charges, if any, for such special instructions or for any amendment to Boeing
Document D37522-6, “Supplier Packaging,” that increases the packaging cost to
Seller. Upon Boeing’s request, Seller will provide discrete packaging costs.
Seller shall package Product in accordance with the requirements of Boeing
Document D37522-6 “Supplier Packaging” as well as the applicable requirements
set forth in the documents referred to in SBP Section 2.3 for the location
issuing the Order.  In the case of shipments of Products in support of spare
requirements,  A.T.A. Specification 300 "Specification for Packaging of Airline
Supplies" shall apply unless otherwise directed by Boeing.

 
Seller shall comply with carrier tariffs.  Unless the Order specifies otherwise,
the price for Products or Services sold are: (i) FOB Seller’s facility for
domestic shipments or (ii) Ex Works Seller’s facility for international
shipments.
 
3.2.4                   Local Transportation Devices
 
Not Applicable.
 
3.3                      Subject Matter of Sale
 
Subject to the provisions of this SBP, Seller shall sell to Boeing and Boeing
shall purchase from Seller certain Products as set forth in SBP Attachment 1.
 
3.4                      Type Design and Type Certification Data Development and
Protection
 
Not Applicable.
 
Table of Contents
12

--------------------------------------------------------------------------------


 
3.5                      Reserved
 
 
3.6                      Export Compliance
 
 
3.6.1                  Commercial/Defense Item Representation
 
 
With the exception of those Products specifically identified in SBP Attachment
1A, if applicable, each Party represents that (i) the Products and the parts and
components thereof, it is providing under this Agreement are not “defense
articles” as that term is defined in 22 C.F.R. § 120.6 of the ITAR and (ii) the
services it is providing under this Agreement are not “defense services” as that
term is defined in 22 C.F.R. § 120.9 of the ITAR.  The Parties acknowledge that
this representation means that an official capable of binding the Party
providing such Items knows or has otherwise determined that such Items, and the
parts and components thereof, are not on the ITAR’s Munitions List at 22 C.F.R.
§121.1.  Each Party agrees to reasonably cooperate with the other in providing,
upon request of the other Party, documentation or other information that
supports or confirms this representation.  To the extent that such Products, or
any parts or components thereof, were specifically designed or modified for a
military end use or end user, the Party responsible for design of such Items
shall notify the other Party of this fact and shall also provide the other Party
with written confirmation from the United States Department of State that such
Products, and all such parts or components thereof, are not subject to the
jurisdiction of the ITAR.
 
For those Products specifically identified in SBP Attachment 1A, each party
represents that such Products are “defense articles” as that term is defined in
22 C.F.R. § 120.6 of the ITAR. and (ii) the services it is providing under this
SBP as it relates to those Products set forth in SBP Attachment 1A are “defense
services” as that term is defined in 22 C.F.R. § 120.9 of the ITAR.  The Parties
acknowledge that this representation means that an official capable of binding
the Party providing such Items knows or has otherwise determined that such
Items, and the parts and components thereof, are on the ITAR’s Munitions List at
22 C.F.R. §121.1.  Each Party agrees to reasonably cooperate with the other in
providing, upon request of the other Party, documentation or other information
that supports or confirms this representation.
 
If Seller is a U.S. company or is subcontracting to a U.S. company for ITAR
controlled work, Seller and/or its subcontractor shall be registered with the
U.S. Department of State in accordance with 22 C.F.R. §122.
 
3.6.2                  Other Military Program Requirements
 
 
To the extent applicable, for the Product(s) set forth in SBP Attachment 1A,
Seller shall be responsible for complying with the “Offshore Procurement” export
license under 22 C.F.R. § 124.13 included but not limited to the following:
 
 
A.
Seller shall limit the use of the technical data to the manufacture of the
defense articles required by this SBP or Order only;

 
Table of Contents
13

--------------------------------------------------------------------------------


 
 
B.
Seller shall limit the disclosure of the ITAR controlled data to subcontractors
within the same country or to subcontractors in other countries as specifically
authorized under the license;

 
 
C.
Prohibit the acquisition of any rights in the data by any foreign person;

 
 
D.
Require the Seller and its suppliers and subcontractor to destroy or return to
Boeing all of the technical data exported pursuant to this SBP or Order upon
fulfillment of their terms;

 
 
E.
Require delivery of the defense articles only to Boeing in the United States (or
to Seller in case of lower tier subcontracts);

 
 
F.
Identify the Product to be produced under the export license;

 
 
G.
Identify the export license number under which the ITAR controlled technical
data is exported; and,

 
 
H.
Seller will include the relevant above contract language in their lower tier
subcontracts if those subcontractors will be receiving the ITAR controlled
technical data provided by Boeing.

 
The Export Administrator must provide a copy of the relevant portions of the
contract, Order or subcontract to the US Government’s Office of Defense Trade
Controls upon contract award/amendment.  Accordingly upon contract award or
amendment the Procurement Administrator, as defined in the applicable
legislation, must provide the sections of the supplier contract that contain the
above language along with the contract cover page and signature page to the
Export Administrator to be forwarded to the Government.
 
4.0                      GOVERNING QUALITY ASSURANCE REQUIREMENTS
 
In addition to those general quality assurance requirements set forth in the
GTA, the work performed under this SBP shall be in accordance with the
requirements set forth in SBP Attachment 10.
 
Table of Contents
14

--------------------------------------------------------------------------------


 
5.0                      APPLICABLE LAW
 
This Agreement shall be governed by the laws of the State of Washington without
reference to the choice of laws provision thereof  This Agreement excludes the
application of the 1980 United Nations Convention on Contracts for the
International Sale of Goods.  Seller hereby irrevocably consents to and submits
itself exclusively to the jurisdiction of the applicable courts of King County
Washington and the federal courts of Washington State for the purpose of any
suit, action or other judicial proceeding arising out of or connected with any
Order or the performance or subject matter thereof.  Seller hereby waives and
agrees not to assert by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that (a) Seller is not personally subject
to the jurisdiction of the above-named courts, (b) the suit, action or
proceeding is brought in an inconvenient forum or (c) the venue of the suit,
action or proceeding is improper.
 
6.0                      PRODUCT SUPPORT AND ASSURANCE
 
6.1                      Warranty
 
Seller acknowledges that Boeing and Customers must be able to rely on each
Product performing as specified.  Accordingly, the following provisions,
including documents, if any, set forth below are incorporated herein and made a
part hereof:
 
*.  Boeing may, at its option, either * in the same manner and to the same
extent as Products originally delivered under this SBP, but only as to the *
thereof.  Even if the Parties disagree about the existence of a breach of this
warranty, Seller shall promptly comply with Boeing’s direction to: *  If the
Parties later determine that Seller did not breach this warranty, the Parties
shall equitably adjust the Price.  Any claim against Seller for breach of the
foregoing warranty shall be made in writing no later than * after delivery of
such Product by Seller, and after which time any such claim shall be deemed
waived and barred.  Boeing may extend the warranty period by an additional
period of * with written notice to TIMET in the event Boeing’s titanium
inventories are in excess of *.


Notwithstanding the foregoing, Boeing shall retain the right to seek
contribution or indemnity from Seller, to the extent provided by applicable law,
in respect of its payment for any product liability claim made by Boeing's
customers or other third parties relating to Product purchased by Boeing under
the Agreement.

 
*
 
Boeing may choose initially not to extend the Seller's full warranty of Product
to Customers.  This action shall in no way relieve Seller of any obligation set
forth in the warranty stated above.  Boeing, at its sole discretion, may extend
Seller's full warranty of Product to its Customers at any time.  Furthermore,
Seller agrees to support the Product as long as any aircraft using or supported
by the Product remains in service.


Table of Contents
15

--------------------------------------------------------------------------------


 
6.2                      Integrated Materials Management (IMM) Program
 
 
If requested by Boeing, Seller shall participate in and support Boeing's
Integrated Materials Management (IMM) Program pursuant to terms and conditions
mutually determined by the Parties that will achieve an efficient and low cost
supply chain infrastructure pursuant to the goals and strategies of the IMM
Program as set forth below:
 
 
A.
Provide a Boeing integrated solution for Customers’ material management
operations;

 
 
B.
Provide guaranteed service levels to Customers’ maintenance operations;

 
 
C.
Reduce inventory and process costs with better service levels to customers;

 
 
D.
Enable supply chain and Customers to reduce costs and share benefits.

 
IMM on-site functions may be located at Customers’ facilities and may include,
demand planning, inventory management, repair and overhaul services and
replenishment management.  IMM global functions may include, planning and
collaboration, global operations, systems integration, network supplier
management, global logistics management, quality assurance, human resources,
parts/services engineering, finance and accounting, communications, product
development.
 


 
7.0                      PAYMENT
 
 
7.1                      Recurring Price
 
 
Unless otherwise provided in the applicable Order or written agreement between
the Parties, payment shall be *.
 
Except as otherwise provided in the applicable Order identifying pay-from
receipt, payment due dates, including discount periods, shall be computed from
(a) the date of receipt of the Product, (b) the date of receipt of a correct
(proper) invoice or (c) the scheduled delivery date of such Product, whichever
is later.  Unless freight and other charges are itemized, any discount shall be
taken on the full amount of the invoice.  All payments are subject to adjustment
for shortages, credits and rejections.
 
Table of Contents
16

--------------------------------------------------------------------------------


 
7.2                      Nonrecurring Price/Special Charges
 
Unless otherwise provided in the applicable Order, any Nonrecurring price
payable by Boeing under SBP Attachment 1 will be paid * after receipt by Boeing
of both acceptable Products and a correct invoice and where required, a
completed certified tool list (CTL).
 
7.3                      Payment Method
 
All payments hereunder shall be made by Automated Clearing House (ACH)
electronic funds transfer payable to the order of Seller.
 
7.4                      Payment Errors
 
If an error in payment (over payment or under payment) is discovered by Boeing
or Seller, a written notification will be submitted to the other Party and
resolution of the error will occur in a timely manner after discovery of such
error.
 
7.5                      Spare Parts
 
 
Not Applicable.
 
8.0                      SCHEDULE ACCELERATION/DECELERATION
 
 
Notwithstanding GTA Section 10.0, Boeing may revise the delivery schedule and/or
firing order without additional cost or change to the unit price stated in the
applicable Order if (a) the delivery date of the Product under such Order is on
or prior to the end date of this SBP, if applicable, and (b) Boeing provides
Seller with written notice of such changes.
 
Upon receipt of written notice of the change, Seller shall make its best effort
to implement the change as soon as possible, but in no event shall the change be
implemented later than * after notification of schedule acceleration or * after
notification of a schedule deceleration.
 


 
9.0                      NOTICES
 
 
9.1                      Addresses
 
 
For all matters requiring the approval or consent of either Party, such approval
or consent shall be requested in writing and is not effective until given in
writing. Notices and other communications shall be given in writing by personal
delivery, United States mail, express delivery, facsimile, or electronic
transmission addressed to the respective party as follows:
 
Table of Contents
17

--------------------------------------------------------------------------------


To Boeing:            Attention: Jeffry L
Melville                                                                Mail
Code: 05-03
                                                                Boeing
Commercial Airplanes
P.O. Box 3707
Seattle, Washington  98124-2207
 


 
 
To Seller:
Titanium Metals Corporation

 
Attn: Boeing Account Manager

 
14281 Franklin Ave

 
Tustin, CA 92780



 
cc:
Titanium Metals Corporation

 
Attn: V.P. & General Counsel

 
3 Lincoln Cntre

5430 LBJ Freeway, Suite 1700
 
Dallas, Texas 75240-2697

 


 
10.0                      OBLIGATION TO PURCHASE AND SELL
 
 
Boeing and Seller agree that in consideration of the prices set forth under
Section 1.0 of SBP Attachment 1, Boeing shall issue Orders for Products from
time to time to Seller, and Boeing shall purchase, and Seller shall sell, in
each calendar year *.  Such Products shall be shipped at any scheduled rate of
delivery, as determined by Boeing, and Seller shall sell to Boeing Boeing's
requirements of such Products, provided that, without limitation on Boeing's
right to determine its requirements, Boeing shall not be obligated to issue any
Orders in excess of *:
 
*


 
For purposes of this SBP Section 10.0, Boeing is defined as those organizations,
divisions, groups or entities set forth specifically in SBP Attachment 1.
 
Seller represents and warrants to Boeing that *.
 
11.0                      COST AND PERFORMANCE VISIBILITY
 
 
Subject to the limitations set forth in GTA Section 9.0, Examination of Records,
when requested by Boeing, Seller shall provide * at the Seller's facility in
support of cost and performance reviews performed by the Parties pursuant to
cost reduction initiatives as set forth in SBP Section 12.6.  Such data, where
applicable may be submitted in the format set forth in Boeing Form X30674,
“Supplier Price Reduction Proposal (SPRP)”.
 
Table of Contents
18

--------------------------------------------------------------------------------


 
The Cost and Performance Review (CPR) process is the tool, which the Parties
will use to measure Seller’s performance to the goals and objectives of Boeing
as set forth in SBP Section 12.6.  Boeing and Seller shall implement a
structured process called CPR to review and identify areas, processes and
strategies to improve, reduce or eliminate costs and/or improving cycle times
for the Product(s) set forth in this SBP.  The CPR process will address those
activities, which are a direct result of both Parties involvement.  Seller will
provide the resources and data sufficient to support the CPR process in
accordance with the structure set forth in SBP Attachment 9.
 
12.0                      CHANGE PROVISIONS
 
12.1                      Reserved
 
12.2                      Computation of Equitable Adjustment
 
The Rates and Factors set forth in SBP Attachment 3, which by this reference is
incorporated herein, shall be used to determine the equitable adjustment, if
any, (including equitable adjustments, if any, in the prices of Products to be
incorporated in Derivative Aircraft), to be paid by Boeing pursuant GTA Section
10.0 for each individual change.
 
12.3                      Obsolescence
 
Seller may not submit a claim for obsolete material or Product in its possession
resulting from an individual change order or termination that has a total claim
value of * or less.
 
12.4                      Change Absorption (Nonrecurring/Recurring)
 
Not Applicable
 
12.5                      Planning Schedule
 
No later than *, (forecast dates) of each year, Boeing will provide Seller with
*  In accordance with the current practice between the Parties, *, Seller will
provide Boeing with the * which report shall contain * are subject to adjustment
or change as required by Seller’s business.  *.
 
12.6                      Total Cost Management
 
Boeing and Seller shall engage in a process herein known as Total Cost
Management (TCM).  Boeing and Seller shall each identify cost reduction
opportunities and work together for implementation.  Boeing and Seller shall
review TCM opportunities on a periodic basis, which shall include the
establishment of targets and implementation plans.  Where Boeing and Seller
identify TCM cost improvements, beyond those previously anticipated, identified
and documented in the price, the Parties will determine the amount of savings
that will result from the improvements and share the savings.  Notwithstanding
any other provision(s) elsewhere in this SBP, where a savings is identified as
part of TCM, the Parties agree to reduce the price accordingly including any
related Spares work statement priced pursuant to this SBP.  Seller suggestions
disapproved by Boeing may be given consideration in achievement of TCM targets.
 
Table of Contents
19

--------------------------------------------------------------------------------


 
12.6.1                   Boeing Generated Technical and Cost Improvement
 
At any time during the Seller's performance under this SBP, Boeing may offer
specific recommendations to Seller for the incorporation of any new technologies
and process improvements intended to reduce Seller's costs or improve Product
performance.  These recommendations may include, but are not limited to, Boeing
Proprietary Information and Materials and Boeing owned patents.  Notwithstanding
any other provision(s) elsewhere in this Agreement, where a savings is
identified and documented, the Parties agree to reduce the price
accordingly.  Such recommendations by Boeing shall not relieve Seller of its
obligation to perform under this Agreement.
 
12.7                      Reserved
 
12.8                      Critical Manufacturing Reorder Lead-Time
 
Not Applicable.
 
12.9                      Derivative Aircraft
 
Boeing may, but is not obligated to direct Seller within the scope of the
applicable Order and in accordance with the provisions of GTA Section 10.0 to
supply Boeing's requirements for Products for Derivative aircraft which
correspond to those Products being produced under the applicable Order.  For
purposes of this SBP Section, Derivative Aircraft means any model airplane
designated by Boeing as a derivative of an existing model airplane and which:
(1) has the same number of engines as the existing model airplane; (2) utilizes
essentially the same aerodynamic and propulsion design, major assembly
components, and systems as the existing model airplane; (3) achieves other
payload/range combinations by changes in body length, engine thrust, or
variations in certified gross weight; (4) has the same body cross-section as the
subject model aircraft; and (5) is designated as a Derivative to the FAA by
Boeing. A Derivative does not include any subject model aircraft, which has been
or was currently in production as of the date of execution of this SBP.
Furthermore, Boeing reserves the right to extend application of the above
Products and prices to other aircraft models as required.
 
13.0                      SPARES AND OTHER PRICING
 
13.1                      Spares
 
For purposes of this SBP Section, the following requirements and definitions
shall apply:
 
 
A.
AIRCRAFT ON GROUND (AOG) - means the highest Spares priority.  Seller will
expend best efforts to provide the earliest possible shipment of any Spare
designated AOG by Boeing.  Such effort includes but is not limited to working
twenty-four (24) hours a day, seven days a week and use of premium
transportation.  Seller shall specify the delivery date of any such AOG Spare
within * of receipt of an AOG Spare request.

 
Table of Contents
20

--------------------------------------------------------------------------------


 
 
B.
DEMAND DATE – means the date provided to Seller by Boeing as to when Boeing
wants the Product(s) on-dock.  Seller will provide a commitment to Boeing no
later than * from notification of demand date.

 
 
C.
SELLER’S FULL LEADTIME SPARE - means a Spare in which the Demand Date is equal
to or greater than Seller’s normal lead-time or the Demand Date is less than
Seller’s normal lead-time but Seller’s best effort commitment is Seller’s normal
lead-time.

 
 
D.
SELLER’S LESS THAN FULL LEADTIME SPARE - means a Spare in which the Demand Date
is less than Seller’s normal lead-time and Seller’s best effort commitment to
meet the Demand Date is less than Seller’s normal lead-time

 
 
E.
PURCHASED ON ASSEMBLY REQUIREMENT (POA) - means any detail component needed to
replace a component on an End Item Assembly currently in Boeing's assembly line
process.  Seller shall expend best efforts to provide the earliest possible
delivery of any Spare designated as POA by Boeing.  Such effort includes but is
not limited to working twenty-four (24) hours a day, seven days a week and use
of premium transportation.  Seller shall specify the delivery date of any such
POA within * of a POA request.

 
 
F.
IN-PRODUCTION SPARE - means any Spare which is in the current engineering
configuration for the Product and is used on a model aircraft currently being
manufactured by Boeing at the time of the Order.

 
 
G.
NON-PRODUCTION SPARE - means any Spare which is used on model aircraft no longer
being manufactured by Boeing (Post Production) or is in a non-current
engineering configuration for the Product (Out of Production).

 
 
H.
BOEING PROPRIETARY SPARE - means any Spare, which is manufactured (i) by Boeing,
or (ii) to Boeing's detailed designs with Boeing's authorization or (iii) in
whole or in part using Boeing's Proprietary Information and Materials.

 
13.1.1                                Spares Support
 
Seller shall provide Boeing with a written Spares support plan describing
Seller's process for supporting AOG commitments and manufacturing support.  The
plan must provide Boeing with the name and number of a twenty-four (24) hour
contact for coordination of AOG requirements.
 
Seller shall notify Boeing as soon as possible via fax, telecom, or as otherwise
agreed to by the Parties of each AOG requirement shipment. Such notification
shall include time and date shipped, Order, method of transportation and air
bill if applicable.  Seller shall also notify Boeing immediately upon the
discovery of any delays in shipment of any requirement and identify the earliest
revised delivery dates possible.
 
Table of Contents
21

--------------------------------------------------------------------------------


 
13.1.2                                Reclassification or Re-exercises
 
Boeing may instruct Seller to re-prioritize or reclassify an existing
requirement in order to improve or otherwise change the established shipping
schedule.  Seller shall expend the effort required to meet the revised
requirement as set forth above in the definitions of the requirements.  Seller's
commitment of a delivery schedule shall be given in accordance with that set
forth above for the applicable classification but in no case shall it exceed *
from notification by Boeing.
 
13.1.3                                Spare Pricing
 
Except as set forth in subsections 13.1.3.1 and 13.1.3.2 below, the price for
Boeing Spare(s) shall be the same as the production price for the Products as
listed on SBP Attachment 1, in effect at the time the Spare(s) are ordered,
subject to Boeing’s responsibility for all additional costs, if any, resulting
from a Spare request.
 
13.1.3.1                        Aircraft on Ground (AOG) and Purchased On
Assembly (POA) Requirement
 
The price for AOG and POA requirements shall be the price for such Products
listed on SBP Attachment 1 in effect when such Spares are scheduled for
delivery, subject to Boeing’s responsibility for all additional costs, if any,
resulting from such AOG and POA Spare request.
 
13.1.3.2                            Seller’s Less Than Lead-time Spare
 
The price for Seller’s Less Than Lead-time Spare shall be the price for such
Products listed on SBP Attachment 1 in effect when such Spares are scheduled for
delivery, subject to Boeing’s responsibility for all additional costs, if any,
resulting from such less than Lead-time Spare request.
 
13.2                                   Expedite of Production Requirements
 
Any expedite charges to be paid for short flow production requirements shall be
pre-approved by the Procurement Representative.  Seller shall provide data to
verify expedite charges. If Seller fails to meet their committed delivery,
Boeing shall not be obligated to pay the agreed upon amount.
 
13.3                                   Tooling
 
 
13.3.1                                Responsible Party
 
Not Applicable.
 
 
Table of Contents
22

--------------------------------------------------------------------------------


13.3.2                                Boeing Furnished Tooling
 
 
Not Applicable.
 
13.3.3                                Additional Tooling Requirement
 
Not Applicable.
 
13.3.3.1                             Title to Tooling
 
 
Not Applicable.
 
13.3.3.2                             Use and Disposition of Tooling
 
 
Not Applicable.
 
13.3.3.3                             Accountability for Tooling
 
 
Not Applicable.
 
13.3.3.4                             Certified Tool Lists
 
 
Not Applicable.
 
13.4                                    Pricing of Boeing's Supporting
Requirements
 
 
Any Products required to assist Boeing's supporting requirements, including but
not limited to requirements for test requirements, factory support, and Spares
will be provided for not more than the applicable price as set forth in SBP
Attachment 1.
 
13.5                                    Pricing of Requirements for Modification
or Retrofit
 
 
13.5.1                                Boeing Responsibility or Regulatory
Requirement
 
 
Any Products required by Boeing to support a modification or retrofit program
which results from a regulatory requirement or which Boeing may be liable for
the cost associated with such program shall be provided to Boeing at a price not
more than the applicable price as set forth in SBP Attachment 1.
 
13.5.2                               Contract Aftermarket Modification or
Retrofit Work Performed by Boeing
 
 
Any Products required by Boeing to support modification or retrofit programs,
which Boeing performs under contract, shall be provided for not more than the
applicable price as set forth in SBP Attachment 1.
 
Table of Contents
23

--------------------------------------------------------------------------------


 
13.6                      Pricing of Similar Products
 
 
New Products ordered by Boeing that are similar to or within Product families of
Products currently being manufactured by Seller shall be priced using the same
methodology or basis as that used to price the existing Product(s).
 


 
14.0
STATUS REPORTS/REVIEWS

 
14.1                      General Reports / Reviews
 
When requested by Boeing, Seller shall update and submit, as a minimum, monthly
status reports or data requested by Boeing using a method mutually agreed upon
by Boeing and Seller. Boeing has the right to impose more frequent reporting on
Seller to achieve program objectives.
 
When requested by Boeing, Seller shall provide to Boeing a manufacturing
milestone chart identifying the major purchasing, planning and manufacturing
operations for the applicable Product(s).
 
Program reviews will be held at Seller’s facility or Boeing’s facilities as
requested by Boeing.  The topics of these reviews may include, but not be
limited to, raw material and component part status, manufacturing status,
production status, Seller’s current and future capacity assessments, Boeing
supplied components, inventory, Boeing’s requirements, changes, forecasts and
other issues pertinent to Seller’s performance under this SBP.  Reviews will
allow formal presentations and discussion of status reports as set forth above.
 
Formal management reviews shall be held periodically by Boeing and Seller to
evaluate total cost performance (including overhead, man-hours (production and
support)).  Subject to GTA Section 9.0, Examination of Records, during these
reviews, Seller shall present and provide actual cost performance data with
respect to this SBP.
 


 
14.2                      Diversity Reporting
 
Seller shall report to Boeing on a quarterly basis, starting from the effective
date of this Special Business Provision (SBP) or amendment, all payments made to
one or more of the following business categories:
 
Small Businesses (which includes small disadvantaged businesses (SDB) small
minority business enterprises and small women business enterprises),
 
Minority Business Enterprises (MBE) (which includes small/large minority
business enterprises and small/large disadvantaged businesses),
 
Table of Contents
24

--------------------------------------------------------------------------------


 
Women Business Enterprises (WBE) (which includes small/large women business
enterprises)
 
Report the dollars and the percentage of the contract price paid Seller to date
on the form identified in SBP Attachment 11.  The Seller will download the form
from The Boeing Company website and email the completed form to:
SMPdiversitystrategy@boeing.com and copy the procurement agent.
 
Directions to the Boeing Commercial Airplanes (BCA) Second Tier Report form:
 
 
A.
Click on the following
link:  http://www.boeing.com/companyoffices/doingbiz/esd/links.html

 
 
B.
Find "Boeing Commercial Airplanes Supplier Diversity and click on and download
the Second Tier Report (Form X32993)"   Instruct Seller to put "Second Tier
Reporting form" in the email's subject line.

 
Where a 2nd tier supplier of Seller meets the requirements of a particular
business category it is permissible for the Seller to report that supplier under
more than one business category.   For example: a woman business enterprise may
also be reported under a small business concern.  Or a small business may also
meet the requirements of small minority business, small disadvantage business
and small woman business.  If you have questions contact your Supplier Diversity
Specialist.
 
14.3
Program Manager

 
Seller will assign a program manager whose responsibility will be to oversee and
manage Seller's performance hereunder.  The assignment of such program manager
will be subject to Boeing's prior approval of such Person's resume.
 
14.4                      Certified Tool List
 
Not Applicable.
 
14.5                      Problem Reports
 
Seller shall provide a detailed report, notifying Boeing of program
problems/issues that could impact Seller’s ability to deliver Products on time
and otherwise in conformance with the terms of the Agreement.  The report shall
contain a detailed description of the problem, impact on the program or affected
tasks, and corrective/remedial action, with a recovery schedule.  Submittal of a
report in no way relieves Seller of any obligations under the Agreement nor does
it constitute a waiver of any rights and remedies Boeing may have with respect
to any default.
 
Table of Contents
25

--------------------------------------------------------------------------------


 
Problem reports shall be submitted to the Procurement Representative within * of
known problem to Seller. Where problems arise prior to a normal status reporting
date, Seller shall report said events *.  Status reports shall include, but are
not limited to, the following topics:
 
 
A.
Delivery schedule updates, schedule impact issues and corrective action;

 
 
B.
Technical/manufacturing progress since the previous report period, including
significant accomplishments, breakthroughs, problems and solutions;

 
 
C.
Identification of changes to key manpower or staffing levels;

 
 
D.
Identification of the critical events/activities expected within the next month
and a discussion of potential risk factors;

 
 
E.
Progress on open Action Items, including closure dates;

 
 
F.
Purchased components and raw material status;

 
 
G.
Identification of Quality issues and resolutions;

 
 
H.
Manufacturing and Quality inspection progress of First Article products;

 
 
I.
Status on tool design and fabrication, as applicable, until completion;

 
 
J.
Inventory status of castings and forgings procured by Seller (if applicable).

 
14.6                      Reserved
 
15.0
INDUSTRIAL PARTICIPATION 

 
15.1                      Market Access and Sales Support
 
Seller agrees to work with Boeing *.  Boeing and Seller agree *.  With respect
to work covered by this SBP, and if directed by Boeing, Seller agrees *.  Such
direction may occur at any time during the performance of this SBP.  Although
not required to do so, Seller may *.  If Seller is directed by Boeing *. Boeing
shall respond within * on whether Seller is to proceed.
 
15.2                      Offset Assistance
 
Seller shall cooperate with Boeing *.  In the event that Seller is either
directed by Boeing, or on its own *.  Seller shall take *.  Seller shall
document on SBP Attachment 2 *.  Seller shall provide to Boeing an updated copy
of SBP Attachment 2 for the *.  The reports shall be submitted on the *. If
Seller is directed by *.
 
Table of Contents
26

--------------------------------------------------------------------------------


 
15.3                      Credit against Aircraft Sales
 
 
Not Applicable
 
16.0                      BOEING FURNISHED MATERIAL/SUPPLIER BANKED MATERIAL
 
 
16.1           Boeing Furnished Material
 
 
Material, including but not limited to raw material, standards, detail
components and assemblies, furnished to Seller by Boeing shall be administered
in accordance with a Bonded Stores Agreement between Boeing and Seller.
 
Seller shall provide Boeing with required on-dock dates for all
material.  Seller's notice shall provide Boeing with sufficient time to
competitively acquire the material if, in its sole and absolute discretion, it
desires to do so.
 


 
*
 
17.0                      PARTICIPATION
 
17.1                      Other Boeing Entities and Licensees
 
Seller agrees that *.  Seller agrees that *.  Seller shall notify the Boeing
Procurement Representative named in SBP Section 9.0 of *.
 
17.2                      Boeing Subcontractors/Suppliers
 
Seller agrees that *.  Seller agrees * used under this SBP.  Boeing *.  Seller
agrees that *.  Seller may request *.  Seller shall periodically inform the
Procurement Representative of *.
 
17.3                      Notification of Contract
 
In the event a purchaser known by Seller to be a * covered by this SBP but *,
Seller shall notify Boeing’s Procurement Representative of * from the Boeing
Procurement Representative regarding the manner in which * shall be handled.
 
17.4                      Notification of Price Reductions
 
If Seller is * that results in *, Seller agrees to notify the Boeing Procurement
Representative immediately of * and shall extend * to this SBP.
 
18.0                      INVENTORY AT CONTRACT COMPLETION
 
Table of Contents
27

--------------------------------------------------------------------------------


 
Not Applicable.
 
19.0                      OWNERSHIP OF INTELLECTUAL PROPERTY
 
 
Not Applicable.
 
 
 
 
20.0                      ADMINISTRATIVE AGREEMENTS
 
Administrative Agreements are used for administrative matters not specifically
addressed elsewhere and set forth-certain obligations of the Parties relating to
the administration of each Order.  The Administrative Agreements, if any, are
identified and incorporated in SBP Section 2.3.
 
21.0                      GUARANTEED WEIGHT REQUIREMENTS
 
 Not Applicable.
 
22.0                      SELLER DATA REQUIREMENTS
 
 Not Applicable.
 
23.0                      DEFERRED PAYMENT
 
 Not Applicable.
 
24.0                      SOFTWARE PROPRIETARY INFORMATION RIGHTS
 
 Not Applicable.
 
25.0                      CONFIGURATION CONTROL
 
 Not Applicable.
 
26.0                      INFRINGEMENT
 
Seller will indemnify, defend, and hold harmless Boeing and its Customers from
all claims, suits, actions, awards (including, but not limited to, awards based
on intentional infringement of patents known at the time of such infringement,
exceeding actual damages, and/or including attorneys' fees and/or costs),
liabilities, damages, costs and attorneys' fees related to the actual or alleged
infringement of any United States or foreign intellectual property right
(including, but not limited to, any right in a patent, copyright, industrial
design or semiconductor mask work, or based on misappropriation or wrongful use
of information or documents) and arising out of the manufacture, sale or use of
Products by either Boeing or its Customers.  Boeing and/or its Customers will
duly notify Seller of any such claim, suit or action; and Seller will, at its
own expense, fully defend such claim, suit or action on behalf of Boeing and/or
its Customers.  Seller shall have no obligation under this SBP Section 26.0 with
regard to any infringement arising from: (i) Seller's compliance with formal
specifications, other than specifications which reflect one or more industry
standards in which event this exception (i) shall not apply, issued by Boeing
where infringement could not be avoided in complying with such specifications or
(ii) use or sale of Products for other than their intended application.  For
purposes of this SBP Section 26.0 only, the term Customer shall not include the
United States Government; and the term Boeing shall include The Boeing Company
and all Boeing subsidiaries and all officers, agents, and employees of Boeing or
any Boeing subsidiary. *.
 


Table of Contents
28

--------------------------------------------------------------------------------


 
27.0                      RAW MATERIAL PROGRAM
 
27.1                      Boeing Raw Material Strategy
 
 
Not Applicable.
 


 
28.0                      DIGITIZATION OF PROPRIETARY INFORMATION AND MATERIALS
 
Each Party grants to the other Party, a license under Seller’s copyrights for
the purpose of converting Proprietary Information and Materials to a digital
format (“Digital Materials”) and make such Digital Materials available to its
employees for company internal use through a computer data base system.   Except
as otherwise specifically agreed to in writing by the Parties, said license set
forth hereunder shall survive termination or cancellation of this SBP relative
to Digital Materials included in Boeing’s computer data base system prior to
receipt of such notice of termination or cancellation.
 
29.0
INSURANCE

 
 
29.1                      Indemnification Negligence of Seller or subcontractor
 
Not Applicable.
 
29.2                      Commercial General Liability
 
Not Applicable.
 
29.3                      Automobile Liability
 
Not Applicable.
 
29.4                      Workers’ Compensation
 
Not Applicable.
 
Table of Contents
29

--------------------------------------------------------------------------------


 
29.5                      Certificates of Insurance
 
Not Applicable.
 
29.6                      Self-Assumption
 
Not Applicable.
 
29.7                      Protection of Property
 
Not Applicable.
 
30.0
BOEING TECHNICAL / MANUFACTURING ASSISTANCE REGARDING SELLER’S NONPERFORMANCE

 
Seller shall reimburse Boeing for all Boeing resources expended in providing
Seller and/or Seller’s subcontractors or supplier’s technical or manufacturing
assistance in resolving Seller nonperformance issues at the established Boeing
internal wage rate, which shall include fringe benefits, multiplied by the
estimated hours recorded by Boeing, plus the estimated Material costs associated
with providing such assistance. In addition, Seller shall, at Boeing's request,
pay for normal and customary expenses relating to salaries, living expenses,
travel and any other reasonable expenses related to the provision of technical
or manufacturing services.  Such reimbursement may be offset against any pending
Seller invoice, regardless of Boeing model or program.  Boeing’s rights under
this clause are in addition to those available to Boeing for Seller’s
nonperformance issues, including those where a demand for an Adequate Assurance
of Performance may be made under GTA Section 17.0.
 
31.0                      INTERNATIONAL CONTRACT PROVISIONS
 
31.1                      Packing, Shipping and Transportation Requirements
 
In addition to the provisions set forth in GTA Section 7.0 and SBP Section 2.3,
Seller shall comply with the requirements set forth in Attachment 5.
 
31.2                      U. S. Customs Invoice Requirements
 
Customs and Border Protection (CBP) requires a commercial invoice for all
imports into the U.S.  A commercial invoice is one prepared by the Seller or
Shipper of the Products and contains sufficient information for Customs to
determine the value, tariff classification, and admissibility of an import
shipment.
 
A commercial invoice is normally a document accompanying the import shipment. In
many instances, it is a copy of the same financial invoice being used by Boeing
to pay the Seller. The invoice can be a commercial or invoice generated
specifically for the purpose of declaring the import shipment to Customs,
particularly in the case of non-purchased goods.
 
Each commercial invoice of imported merchandise shall set forth the information
identified in Attachment 12 to this SBP.
 
Table of Contents
30

--------------------------------------------------------------------------------


 
31.3                      Duty Free /Special Tariff Programs / Free Trade
Agreements
 
In addition to the required commercial invoice, packing list and bill of lading,
Seller shall provide the following documentation to support any duty free,
special tariff programs or free trade agreements as applicable prior to shipping
to the United States.
 
 
A.
North American Free Trade Act – Original or Blanket NAFTA Certificate
of      Origin

 
 
B.
Civil Aircraft Agreement – Qualification statement, affidavit

 
 
C.
Generalized System of Preferences – GSP declaration

 
 
D.
Israeli Free Trade Act – Form A

 
 
E.
Caribbean Basin Economic Recovery Act – CBI declaration

 
 
F.
Caribbean Basin Trade Sellership Act – CBI declaration

 
 
G.
African Growth Opportunity Act Qualification statements, affidavits

 
 
H.
Chilean Free Trade Act – CFTA declaration

 
 
I.
Jordan Free Trade Act – JFTA declaration

 
 
J.
Singapore Free Trade Act – SFTA declaration

 
 
K.
Australian Free Trade Act – AFTA declaration

 
The facts contained in the documentation shall be verified by the Seller and
originally signed by the verifying official who has direct knowledge of the
facts contained in the documentation.
 
If a blanket certificate is issued, the information shall be revised accordingly
whenever changes occur and the document shall be verified on an annual basis by
the Seller and resubmitted to the Boeing on an annual basis during the life of
the agreement.
 
31.4                      No Contributions, Fees and Commissions
 
Seller will not directly or indirectly authorize, promise, offer or make any
payment, gift or contribution to any person, organization, government,
government representative, political party or organization that would constitute
or appear to constitute a bribe, kickback, or other illegal payment under any
applicable law, including the U.S. Foreign Corrupt Practices Act, either during
or after termination of the Agreement.  In addition, Seller will not directly or
indirectly authorize, promise, offer or make any political contributions as
defined in 22 CFR 130.6 or any fees or commissions as defined in 22 CFR 130.5.
 
Table of Contents
31

--------------------------------------------------------------------------------


 
31.5
Gifts, Gift Foods, Promotional Items, Unsolicited Items and Personal Effects

 
 
Seller shall not include any gifts, gift foods, promotional items, (i.e. pens,
t-shirts, souvenirs, posters, magazines, recorded music and movies, etc.,)
unsolicited items or any other personal effects inside the packages or
containers of any procured item.  Only items properly procured on the purchase
contract shall be shipped to Boeing.  Unmanifested or uninvoiced items which are
not properly documented may cause delays in customs clearance. Certain
commodities may require additional customs, other government agency forms and
filing requirements.
 
32.0                      STRATEGIC ALIGNMENT
 
Not Applicable.
 
33.0
UNITED STATES CUSTOMS AND BORDER PROTECTION’S CUSTOMS-TRADE PARTNERSHIP AGAINST
TERRORISM (C-TPAT)

 
 
 

C-TPAT is an initiative between business and government to protect global
commerce from terrorism and increase the efficiencies of global
transportation.  The program calls for importers, carriers and brokers to
establish policies to enhance their own security practices and those of their
business partners involved in their supply chain.  Such practices may include
but are not limited to the following:
 
Procedural Security –Procedures in place to protect against unmanifested
material being introduced into the supply chain–
 
Physical Security –Buildings constructed to resist intrusion, perimeter fences,
locking devices, and adequate lighting;
 
Access Controls –Positive identification of all employees, visitors and
suppliers;
 
Personnel Security –Employment screening, background checks and application
verifications;
 
Education and Training Awareness –Security awareness training, incentives for
participation in security controls;
 
Seller agrees to work with Boeing and appropriate industry and governmental
agencies, as necessary, to develop and implement policies and processes
consistent with the C-TPAT initiative to ensure the safe and secure transport of
Products under this SBP.

 
Table of Contents
32

--------------------------------------------------------------------------------


34.0
SAFETY, HEALTH AND ENVIRONMENTAL AFFAIRS

 
34.1
Environmental Management Systems and Health Safety Management Systems

 
Seller shall implement an environmental management system (“EMS”) meeting the
requirements of International Standards Organization (ISO) 14001 with respect to
its performance under this SBP.  The EMS shall be certified and registered by an
independent auditing body, and a copy of the certification shall be provided to
Boeing.  Seller shall promptly notify Boeing of any change to its EMS’s
certification or registration status.  Seller shall include these requirements
in each of its subcontractor and supplier contracts in support of the
performance of Seller’s obligations under this Agreement, as well as the
requirements of GTA Section 21.1 (Compliance with Laws).
 
Seller shall implement a health and safety management system (“HSMS”) with
respect to its performance under this SBP.  Seller shall include this
requirement in any of its subcontractor and supplier contracts in support of the
performance of Seller’s obligations under this Agreement, as well as the
requirements of GTA Section 21.1 (Compliance with Laws).
 
In no event, shall this SBP section 34.1 be construed to grant Boeing the power
to direct or cause the direction of the management or policies of Seller, or any
of its subcontractors or suppliers.
 
34.2                      Compliance with Boeing On-Site Requirements
 
In the event Seller or Seller’s subcontractor(s) or supplier(s) perform any
aspect of Seller’s work under this Agreement involving activities potentially
creating environmental or safety issues, including but not limited to
manufacturing activities, on property owned, operated, leased, or controlled by
Boeing (hereinafter "On-Site Work"), Seller shall comply with Attachment 13
"Safety Health and Environmental Terms and Conditions Supplement for Work At or
Within the Vicinity of a Boeing Facility," with respect to that work.  This
requirement shall not apply to work performed on property owned or leased by
Boeing and leased or subleased by Boeing to Seller or a subcontractor or
supplier of Seller, except to the extent that Boeing employs are, or are
expected to be, regularly or repeatedly involved in conjunction with employees
of Seller, its subcontractor(s) or supplier(s) in activities potentially
creating environmental or safety issues, including but not limited to
manufacturing activities, at such leased property.  Seller shall include these
requirements in each of its subcontractor and supplier contracts in support of
the performance of Seller’s obligations under this Agreement, as well as the
requirements of GTA Section 21.1 (Compliance with Laws).
 
In the event that Seller or Seller’s Subcontractor(s) or supplier(s) perform any
aspect of Seller’s work under this Agreement involving activities potentially
creating environmental or safety issues, including but not limited to
manufacturing activities, within 20 miles of any property owned, operated,
leased, or controlled by Boeing, Seller shall comply with the provisions of
section 4 (Compliance and Cooperation Regarding Orders, Permits and Approvals
and Applicable Laws) of Attachment 13 "Safety, Health and Environmental Terms
and Conditions Supplement for Work At or Within the Vicinity of a Boeing
Facility," with respect to that work.
 
Table of Contents
33

--------------------------------------------------------------------------------


 
34.3                      Reserved
 
35.0                      Reserved
 
36.0                      Reserved

 
 
37.0                      Reserved
 
 
 
38.0                      Reserved
 
39.0                      Reserved
 
40.0                      Reserved
 
40.2                      Reserved
 
41.0                      Reserved
 
42.0                      Reserved
 
43.0                      Reserved
 
44.0                      Reserved
 
45.0                      Reserved
 
46.0                      Reserved
 
47.0                      Reserved
 
48.0                      Reserved
 
49.0                      ELECTRONIC COMMUNICATIONS
 
Any electronic communications and data exchange via telecommunications between
the parties shall be pursuant to the Administrative Agreement.  Provided, that
any amendments to the SBP, change authorizations and any other matter requiring
written authorization shall be communicated in writing and not solely by
electronic communication.
 
Any electronic access to Boeing by Seller shall be pursuant to an electronic
access or similar agreement.
 


Table of Contents
34

--------------------------------------------------------------------------------


50.0                      RESTRICTIONS ON LOBBYING


50.1                      Applicability


SBP Section 50.0 applies to all Sellers, domestic and foreign if:


Seller’s Product is sold by Boeing, individually or incorporated into another
product such as an Aircraft, to  a Customer who finances the purchase of the
Product or product with a direct loan from the Export-Import Bank of the United
States (“Direct Loan”), and


The shipset price of the Product, combined with the shipset prices of any other
items sold to Boeing by Seller which are incorporated into the product sold to
the Customer, exceeds $100,000 U.S.


50.2                      Certification


Boeing will notify Seller in writing if it believes the conditions of 50.1 are
met and the below described certificate and disclosure form are required.  If
applicable, Boeing will also identify the Aircraft being financed.


Upon receipt of such notice, Seller will execute an “Anti-Lobbying Certificate”
substantially in the form of Attachment Y to this SBP and, if applicable,
Standard Form-LLL, “Disclosure Form to Report Lobbying.”  (a copy of the form
can be found at http://www.ahrq.gov/downloads/pub/rfp010003/lobbying.pdf)


Seller will provide the executed certificate to the Boeing Procurement
Representative.  Also, Seller will forward to the Boeing Procurement
Representative any originals of the Standard Form-LLL received by Seller from
its subcontractors of any tier promptly upon Seller’s receipt.


50.3                      Flow Down


With respect to any Direct Loan, the substance of this SBP 50 shall apply to all
of Seller’s suppliers of any tier who supply items with a shipset price
exceeding $100,000 U.S.  Seller agrees to incorporate the substance of SBP 50,
including this subsection 50.3, in all applicable subcontracts.

 
Table of Contents
35

--------------------------------------------------------------------------------

 

 
EXECUTED in duplicate as of the date and year first set forth above by the duly
authorized representatives of the Parties.
 


 


BOEING                                                                                                                                                   
SELLER




THE BOEING
COMPANY                                                                                                                    
TITANIUM METALS CORPORATION


Signature: /s/ Jeffry L Melville
Signature:/s/ James Buch
Printed Name: Jeffry L Melville
Printed Name: James Buch
Title: Procurement Agent
Title: Vice President – Commercial
Date:  November 12, 2009
Date: November 12, 2009




 
Table of Contents
36

--------------------------------------------------------------------------------

 

 


 


 


 


 


SBP ATTACHMENT 1 TO
SPECIAL BUSINESS PROVISIONS


WORK STATEMENT AND PRICING
(Reference SBP Section 3.0)


FOR PURPOSES OF SBP Section 10.0, Boeing shall be deemed to refer to and include
the following organizations, divisions, groups or entities:


Boeing Commercial Aircraft, a division ofThe Boeing Company, Chicago, IL


                                                                *                    





















                                                                              
Table of Contents
37

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 1A TO
SPECIAL BUSINESS PROVISIONS




Reserved
 
 
 
 
 
Table of Contents
38

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 2 TO
SPECIAL BUSINESS PROVISIONS


NON-U.S. PROCUREMENT REPORT FORM
(Seller to Submit)
(Reference SBP Section 15.2)


Seller Name
Country
Commodity/
Nomenclature
Bid
Dollars
Contracted
Dollars
                                                                               
                                                                               
                                                                               
                                                                               
                                                           




 
Table of Contents
39

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 3 TO
SPECIAL BUSINESS PROVISIONS


RATES AND FACTORS
(Reference SBP Section 12.2)
Not Applicable.
 
 
 
 
Table of Contents
40

--------------------------------------------------------------------------------

 



SBP ATTACHMENT 4 TO
SPECIAL BUSINESS PROVISIONS


BOEING AOG COVERAGE
(Reference SBP Section 13.1.1)


¼
NORMAL HOURS BOEING’S PROCUREMENT REPRESENTATIVE

Approximately 5:30 a.m. - 6:00 p.m.


 
þ
Performs all functions of procurement process.

 
þ
Manages formal communication with Seller.



¹
SECOND SHIFT - AOG PROCUREMENT SUPPORT

3:00 p.m. - 11:00 p.m.


 
þ
May place order and assist with commitment and shipping information, working
with several suppliers on a priority basis.



 
þ
Provides a communication link between Seller and Boeing.



)
24 HOUR AOG SERVICE - AOG CUSTOMER REPRESENTATIVE (CUSTOMER SERVICE DIVISION)
(206) 662-7200



 
þ
Support commitment information particularly with urgent orders.



 
þ
Customer Service Representative needs (if available):



 
1.
Part Number

 
2.
Boeing Purchase Order

 
3.
Airline Customer & customer purchase order number

 
4.
Boeing S.I.S. #



If Seller is unable to contact any of the above, please provide AOG shipping
information notification via FAX using Boeing AOG shipping notification form
(SBP Attachment 5).


 
Table of Contents
41

--------------------------------------------------------------------------------


 
 

SBP ATTACHMENT 5 TO
SPECIAL BUSINESS PROVISIONS




BOEING
AOG SHIPPING NOTIFICATION
(Reference SBP Section 13.1.1)




To:  FAX:
(206) 662-7145
Phone:
(206) 662-7200
Procurement Rep. Name:
 
Phone:
 
From:
 
 
Today’s Date:
         
Part Number:
 
Customer P.O.:
 
Customer:
 
 
Ship Date:
 
Qty Shipped:
 
 
*SIS Number:
 
Boeing P.O.:
 
Pack Sheet:
 
 
*Airway Bill:
 
or Invoice:
 
 
Carrier:
 
*Flight #:
 
 
Freight Forwarder:
     



*If Applicable




SHIPPED TO:
þ
(check one)



o
Boeing



o
Direct Ship to Customer



o
Direct Ship to Seller



Remarks:












If unable to contact Procurement Representative, Please use this form to fax
shipping information.



 
Table of Contents
42

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 6 TO
SPECIAL BUSINESS PROVISIONS


SELLER DATA SUBMITTALS


Diversity Reports
Not Applicable.


Problem Reports (as required)
Seller’s written notification to Boeing of program problems, potential program
impact and corrective action.  Refer to SBP Section 14.5 for details.


AOG Spares Support Plan
Not Applicable.


Non-U.S. Procurement Reporting (as required)
A report, submitted in February and August annually, to document the Seller's
contracts and solicitations with non-U.S. subcontractors or suppliers, relating
to the work covered by this SBP.  Refer to SBP Section 15.2 for details.


Certified Tool List
Not Applicable.
 
 
General Reports (as requested by Boeing)
General reports may include, but not be limited to, Seller’s program progress
reports, highlighting significant accomplishments and critical program issues,
Seller’s manufacturing schedule depicting key milestone events to support
program requirements.   Refer to SBP Section 14.1 for details.





 
Table of Contents
43

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 7 TO
SPECIAL BUSINESS PROVISIONS






SUPPLIER DATA REQUIREMENTS LIST (“SDRL”)
CUSTOMER AND ENGINEERING
(Reference SBP Section 22.0)




Not Applicable.
 
 
 
 
Table of Contents
44

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 8 TO
SPECIAL BUSINESS PROVISIONS






COMMODITY LISTING AND TERMS OF SALE
(Reference SBP Section 27.0)


COMMODITY LISTING




Titanium –


All titanium mill products for which pricing is provided in Attachment 1 to the
SBP including *.
 
 
 
 
Table of Contents
45

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 8 TO
SPECIAL BUSINESS PROVISIONS
CONTINUED
 
TERMS OF SALE
(Reference SBP Section 27.0)
 
Not Applicable.
 
 
 
 
Table of Contents
46

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 9 TO
SPECIAL BUSINESS PROVISIONS


(use this SBP Attachment if 11.0 optional paragraph is used)
COST PERFORMANCE REVIEWS
(Reference SBP Section 11.0)
 
(OPTION A)
 
Cost Performance Reviews (CPR’s) will occur on as needed basis (alternating
between Seller and Boeing locations unless otherwise agreed) at a mutually
agreeable time.   The detail of the CPR’s will be defined at a later date by
mutual agreement between Boeing and Seller.   When they are defined, this SBP
Attachment 9 will be updated.
 
 
 
 
Table of Contents
47

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 10 TO
SPECIAL BUSINESS PROVISIONS
 


 
QUALITY ASSURANCE REQUIREMENTS
 
A10.1                      Quality System
 
All work performed under this SBP shall be in accordance with the following:
 
 
A.
Not Applicable

 
 
B.
Not Applicable

 
 
C.
Not Applicable

 
 
D.
Not Applicable

 
 
E.
Not Applicable

 
 
F.
Document D6-82479, "Boeing Quality Management System Requirements for Suppliers
- Appendix A - Quality Management System" as amended from time to time, which is
incorporated herein and made a part hereof by this reference.

 
 
G.
Not Applicable

 
 
H.
Not Applicable

 
 
I.
Not Applicable

 
 
J.
Not Applicable

 
A10.2
Common Quality Purchasing Data and Business Requirements

 
A10.2.1                      *
 
A10.2.2                      Change in Quality Management Representative
 
The Seller shall promptly notify Boeing of any changes in the management
representative with assigned responsibility and authority for the quality system
 
A10.2.3                      English Language
 
When specifically requested by Boeing, Seller shall make specified quality data
and/or approved design data available in the English language.
 
The Seller shall maintain an English language translation of (1) its quality
manual, and (2) an index of all other Seller procedures that contain quality
requirements.  Boeing may require the Seller to translate additional
documentation.
 
Table of Contents
48

--------------------------------------------------------------------------------


 
A10.2.4                      Changes to Quality System
 
The Seller shall immediately notify Boeing in writing of any change to the
quality control system that may affect the inspection, conformity or
airworthiness of the Product.  After the issue of initial Boeing quality system
approval, each change to the quality control system is subject to review by
Boeing.
 
A10.2.5                      Change in Manufacturing Facility
 
The Seller shall immediately notify Boeing in writing of any change to the
manufacturing facility location of the contracted part number or assembly.
 
A10.2.6                      Excess Inventory
 
The Seller shall strictly control all inventory of Boeing proprietary product
that is in excess of contract quantity in order to prevent product from being
sold or provided to any third party without prior written authorization from
Boeing.
 
A10.2.7 Aerospace Quality Management System (AQMS) Certification
 
Boeing recognition of Seller’s AQMS certification/registration does not affect
the right of Boeing to conduct audits and issue findings at the Seller’s
facility.  Boeing reserves the right to provide Boeing-identified quality system
findings, associated quality system data, and quality performance data to the
Seller’s Certification /Registration Body (CRB).
 
 
Seller shall ensure the following relative to AQMS certification:

 
A10.2.7.1
Accreditation of Certification/Registration Body

 
The certification/registration body (CRB) is accredited to perform aerospace
quality management system (AQMS) assessments.  The CRB must use approved
auditors and operate in accordance with the corresponding International
Aerospace Quality Group (IAQG) certification/registration scheme.
 
NOTE:
IAQG sanctioned certification/registration schemes include but are not limited
to AIR 5359, SJAC 9010, TS157, etc.  Reference IAQG website for listing of
accredited CRBs:  http://www.iaqg.sae.org/servlets/index?PORTAL_CODE=IAQG

 
A10.2.7.2
Records of Certification/Registration

 
Table of Contents
49

--------------------------------------------------------------------------------


 
The seller maintains objective evidence of CRB certification/registration on
file at Seller’s facility.  Objective evidence shall include:
 
 
A.
The accredited AQMS certificate(s) of registration;

 
 
B.
The audit report(s), including all information pertaining to the audit results
in accordance with the applicable certification/registration scheme;

 
 
C.
Copies of all CRB finding(s), objective evidence of acceptance of corrective
action(s), and closure of the finding(s).

 
 
NOTE:
Certification records shall be maintained in accordance with Boeing specified
contractual quality record retention requirements.

 
A10.2.7.3                 Right of Access to CRB
 
The CRB services agreement provides for “right of access” to all CRB records by
Boeing, applicable accreditation body, applicable Registrar Management Committee
(RMC) and other regulatory or government bodies for the purpose of verifying CRB
certification/registration criteria and methods are in accordance with the
applicable IAQG certification/registration scheme.
 
A10.2.7.4                Audit Results/Data Reporting to IAQG
 
The CRB has Seller’s written permission to provide audit results/data to IAQG
membership as required by the applicable IAQG certification/registration scheme.
 
A10.2.7.5
Notification to Boeing of Change in Status

 
Boeing is immediately notified in writing should the Seller’s
certification/registration be suspended or withdrawn, or accreditation status of
Seller’s CRB is withdrawn.  Send email notification to
grpcrboversightrep@boeing.com .
 
A10.2.7.6
Provision of Boeing Quality Data to CRB

 
Boeing-identified findings and Seller’s quality performance data is provided to
the CRB during certification/registration and surveillance activity.
 
A10.2.7.7
CRB Access to Proprietary Data

 
CRB shall be provided access to applicable proprietary data (including Boeing
proprietary data) to the extent necessary to assess Seller’s compliance to AQMS
requirements.  CRB shall agree to keep confidential and protect Boeing
proprietary information under terms no less stringent than Seller’s contractual
agreement with Boeing. Seller will assure that such information is conspicuously
marked “BOEING PROPRIETARY”.
 
Table of Contents
50

--------------------------------------------------------------------------------


 
A10.2.7.8
Seller Compliance with CRB Requirements

 
Seller complies with all CRB requirements imposed to issue and maintain
certification/registration.
 
A10.2.8
Verification of Corrective Action

 
When Boeing notifies Seller of a detected nonconformance, Seller shall
immediately take action to eliminate the nonconformance on all products in
Seller’s control.  Seller shall also maintain on file verification that root
cause corrective action has occurred and has resolved the subject condition.  At
the specific request of Boeing, this verification shall occur for the next *
shipments after implementation of the corrective action to ensure detected
nonconformance has been eliminated.  Boeing reserves the right to review the
verification data at Seller’s facility or have the data submitted to Boeing.
 
A10.2.9                      Corrective Action Report
 
Where Seller is requested to submit a corrective action report, Seller will
submit its response within * of receipt of such request unless an extension is
otherwise provided by Boeing. Any corrective action report submitted to Boeing
shall be in the format specified by Boeing. If after submittal to Boeing, Seller
determines need for revision, Seller shall immediately notify Boeing of such
revision   In the event Seller is unable to respond within the allotted ten day
time frame, Seller shall submit a request for extension which shall include the
reason for the extension request and the time need to complete the corrective
action report.
 
A10.2.10
Relocation/Subcontract Notification (Puget Sound only)

 
The Seller shall not relocate or subcontract any Category I or II work outside
the U.S. (unless such relocation is to another entity or facility owned or
controlled by Seller that is approved by Boeing’s Quality System) without
written Boeing acceptance. Notification to Boeing should be made to the
Procurement Agent who manages the Seller's contract and shall contain the
subcontractor name, address, telephone number, QA manager name, applicable part
numbers, and part descriptions.  Category I and II work is defined in FAA Order
8120.2, Appendix 4.
 
A10.2.11
Quality Metrics & Reporting

 
When requested by Boeing, Seller agrees to work with Boeing to develop and
implement processes designed at improving Seller’s quality performance.  Process
will include sufficient detail to allow Boeing to evaluate Seller’s progress
 
A10.3                      Site Unique Quality Purchasing Data Requirements
 
A10.3.1                      Acceptance/Rejection of Seller’s Root
Cause/Corrective Action
 
Table of Contents
51

--------------------------------------------------------------------------------



 
Boeing reserves the right to reject any root cause and/or corrective action
determination provided by the Seller, and may request subsequent investigation
and/or corrective action to either Boeing or Seller-initiated corrective action
requests.  If the Seller is late in responding to corrective action requests by
Boeing, or if Boeing requires subsequent corrective action, Boeing reserves the
right to withhold acceptance of shipments either at source or destination until
Seller corrective action is submitted to Boeing’s satisfaction


A10.3.2                   Seller Inspection Responsibilities For Delegated
Inspection Authority
 
If Seller fails to achieve and maintain * on the terms required by the contract
between Seller and Boeing, which is a prerequisite for delegated inspection
authority awarded at Boeing’s discretion, the Seller shall be responsible for
one or more of the following as directed by Boeing:
 
 
A.
Obtaining source inspection from a Boeing-qualified contractor at Seller’s own
expense;

 
 
B.
Reimbursing Boeing for reasonable Boeing costs incurred at the point of
manufacture (i.e. Seller’s site) to verify product conformance;

 
 
C.
Reimburse Boeing for reasonable Boeing costs incurred at the point of receipt to
verify product conformance.

 
*
 

 
A10.3.3
Not Applicable

 
A.10.4
Incorporated by Reference

 
In addition to any other documents incorporated elsewhere in this SBP or GTA by
reference, Seller is required to maintain compliance with the following
documents as may be revised from time to time, and incorporated herein, and made
a part of this SBP by reference with full force and effect, as if set out in
full text:
 
A10.4.1
Document AS/EN/SJAC 9102, “Aerospace First Article Inspection (FAI) Requirement”

 
Seller shall perform First Article Inspections (FAIs) in accordance with
AS/EN/SJAC 9102.
 
A10.4.2
Boeing Document D1-8007, “Approval Guide for Supplier Statistical Sampling
Plans”

 
A Seller that performs acceptance sampling shall meet the requirements of
document D1-8007 or other mutually agreed sampling plan.  Boeing approval of
Seller’s acceptance sampling plan is required prior to performing acceptance
sampling when it is used for in-process or final inspection, and employs
continuous sampling or repetitive lot sampling.  Subsequent revisions to
approved sampling plans require Boeing approval prior to implementation.  Prior
Boeing approval of a sampling plan is not required if it is used exclusively for
receiving inspection, or employs only isolated lot sampling during in-process or
final inspection.
 
Table of Contents
52

--------------------------------------------------------------------------------


 
When statistical process control is used as an option for either in-process or
final inspection, Seller shall satisfy the requirements of document AS/EN/SJAC
9103, Variation Management of Key Characteristics.
 
In all cases, inspection requirements identified by engineering drawing or
specification take precedence over the inspection requirements defined herein.
 
A10.4.3
Boeing Document D6-51991, “Quality Assurance Standard for Digital Product
Definition (DPD) at Boeing Suppliers”

 


Boeing document D6-51991, "Quality Assurance Standard for Digital Product
Definition at Boeing Suppliers".  When Type Design Digital Product Definition
(DPD) data is utilized in manufacturing, inspection and subtier flowdown of
product definition, Seller shall have a quality system to control Type Design
DPD data to the extent necessary to fulfill program requirements.  Seller must
obtain Boeing DPD capability approval.
 
A10.4.4                      Boeing Document D1-4426, "Approved Process Sources"
 
This document defines the approved sources for special processing, composite raw
materials, composite products, aircraft bearings, designated fasteners, and
metallic raw materials.
 
A10.4.5
Boeing Document D-13709-4, “Requirements for Obtaining MRB Authority by Boeing
Suppliers”

 
Seller shall not use dispositions of use-as-is or repair on Boeing-designed
product unless current revision of Seller’s Material Review Board (MRB) plan
complies with D-13709-4 and has been approved by Boeing.


 
A10.4.6                      Not Applicable
 
A10.4.7
Not Applicable

 
A10.4.8                      Not Applicable

For complete text of notes, access via Boeing Partners Network (BPN) or contact
Procurement Representative.

 
 
Table of Contents
53

--------------------------------------------------------------------------------

 

 
SBP ATTACHMENT 11 TO
 
SPECIAL BUSINESS PROVISIONS
When Required.
Boeing Commercial Airplanes (BCA) SECOND TIER SUPPORT REPORT (Reference SBP
Section 14.2)
Seller Name:
  Date:
Seller
Contact:                                                                                                         Phone:
BCA Procurement Representative
Contact:                                                                           Phone:
BCA Purchase Contract #:
Reporting Period *              Jan – Mar           Apr – Jun          July -
Sept               Oct – Dec
Year:
Definitions **
Small Business (SB)
The term "small business" shall mean a small business as defined pursuant to
section 3 of the Small Business Act (15 U.S.C.A. 632) and relevant regulations
issued pursuant thereto.  Generally, this means a small business organized for
profit, it is independently owned and operated, is not dominant in the field of
operations in which it is bidding, and meets the size standards as prescribed in
Government regulations.  (Includes SDBs, SMBEs and WOSBs)
Small Disadvantaged business (SDB)
A small business certified by the U.S. Small Business Administration as a
socially and economically small disadvantaged business for consideration of
Government set-a-side contracting opportunities and business development.  (Inc.
SDBs who are women-owned)
Small Minority Business Enterprise (SMBE)
A small business that is at least 51 percent owned, operated and controlled by a
minority group member (Asian, Black, Hispanic, and Native Americans); or, in the
case of a publicly-owned business, at least 51% of the stock is owned by one or
more minority group members and such individuals control the management and
daily operations.  (Includes SDBs)
Women-owned Small Business (WOSB)
A small business concern that is at least 51 percent owned by one or more women;
or, in the case of any publicly owned business, at least 51 percent of the stock
is owned by one or more women; and whose management and daily business
operations are controlled by one or more women.  (Includes WOSBs who are also
SDBs)
Contract Dollars Received by Seller
A.
Boeing Commercial Airplanes contract dollars received by seller for the above
reporting period* (report in whole
numbers):        $________________________________
Value of Subcontract 2nd Tier Dollars Awarded
(for Boeing Commercial Airplanes Purchase Contracts ONLY)
Diversity Category
Reporting Period (see above*)
Dollars
(report in whole numbers)
Percent of
Seller Dollars
B.
Small Business (SB)
 
(B ÷ A)
C.
Small Minority Business Enterprise (SMBE)
 
(C ÷ A)
D.
Women-owned Small Business (WOSB)
 
(D ÷ A)

 
Table of Contents
54

--------------------------------------------------------------------------------


 

Authorized Company Representative (Print):
Authorized Company Representative (Signature):           Date:

 
SBP ATTACHMENT 12 TO
SPECIAL BUSINESS PROVISIONS
(Reference SBP Section 31.0)
For Imports into the United States
 
 
a.
Record the United States Port of Entry where merchandise is to be cleared by CBP

 
 
b.
Quantities, weights and measures

 
 
i.
Record the quantity of each item in the shipment

 
 
ii.
If not separately noted on packing sheet(s) include on invoice :

 
 
·
Total quantity of parts being shipped

 
 
·
Provide net weight of each part number and gross weight of entire shipment

 
 
·
Specify unit of measure being used

 
 
·
Specify the total number of boxes included per packing sheet.

 
 
·
Textiles must specify the net gross weights and the length, width and total
square meters of material.

 


 
 
c.
Provide a detailed description of each item being shipped to ensure proper
product classification per the Harmonized Tariff Schedule (HTS) and must include
at a minimum:

 
 
i.
The full name by which each item is known

 
 
ii.
Part Number as appears on Purchase Order/Contract.  If the item is a raw
material, provide the material grade, class and dimensions.

 
Notes:
 
 
·
Generic descriptions, abbreviations, acronyms, and Stock Keeping Unit (SKU)
numbers are not acceptable.

 
 
·
Boeing may request additional description information for items that do not have
a Boeing part number and or design.

 
 
·
Seller will provide material class, grade, dimensions and assembly components if
part is manufactured by Seller’s own manufacturing drawings.


 
Table of Contents
55

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 12 TO
SPECIAL BUSINESS PROVISIONS
CONTINUED
Commercial Invoice Requirements (Customs Invoice)
For Imports into the United States
 
 
d.
Country of Origin: indicate the country of manufacture of each item.

 
 
e.
Terms of Sale: Specify the International Commercial Terms of Sale (Incoterms) as
agreed to per the Boeing Contract on the invoice or Boeing Work Authorization.

 
 
f.
Specify “Related Party to the Boeing Company” status (Yes or No) on the invoice.

 
 
g.
Commercial Invoice Number (Seller’s option)

 
 
h.
Page numbers are required for each invoice (example: ____ of ____ pages).

 
 
 
2.
Commercial Invoice Valuation Requirements

 
 
a.
Must be complete and accurate, including the unit cost of each part and the
total value of the entire shipment.

 
 
b.
Currency on all invoices must reflect the actual currency of the purchase
contract and the transaction of money between the buyer and the seller.

 
 
c.
List separately any Assists and/or additional costs used for manufacturing each
part.  For example:

 
 
·
Assists: Any components, materials, dies molds and tools that are supplied by
Boeing free of charge or at a reduced cost to the Seller, and used in the
production of imported goods.  This includes any Boeing paid transportation
costs associated with the assist.  These transportation costs will be provided
by the procurement focal responsible for this merchandise.

 
 
·
Engineering and Design work – Work that is performed outside the U.S. by
non-U.S. employees, and is not included in the unit price of the merchandise
being imported.

 
 
·
Packing Costs – Costs for packing that are incurred by the Boeing and have not
been included in the unit cost.

 
 
·
Non-recurring charges – One time charges, incurred by the Boeing, for such items
as, expedite fees and transportation costs, which have not been included in the
unit cost.

 
 
·
Selling Commissions – Commissions incurred by Boeing that have not been included
in the unit cost.

 
 
·
Royalties – Fees the Boeing is required to pay as a condition of sale.


 
Table of Contents
56

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 12 TO
SPECIAL BUSINESS PROVISIONS
CONTINUED
Commercial Invoice Requirements (Customs Invoice)
For Imports into the United States
 
 
d.
List all discounts that have been agreed to, or may be allowed, that apply to
the purchase price or value, but have not been included in the unit price (Terms
of Payment).

 
 
e.
Repaired or modified parts – separately enter the value of the item and the
value of the repair on the invoice.  For “no charge” repair show the value of
the repair on invoice.

 
 
f.
If Seller receives any rebates, drawbacks or bounties, as a result of
exportation, please itemize and provide description.

 
 
3.
Packing Sheet\slip (if used by supplier)

 
 
a.
Include packing sheet\slip number(s) on invoice

 
 
 

 
 
4.
US Government Programs Only (Regardless of Business Units)

 
 
a.
If a government contract applies, the prime contract number must be noted on the
commercial invoice.  Additionally, the following government contract statement
needs to be shown as follows for Military Programs.

 
 
  “Uni
ted States Dept. of Defense Duty-Free Entry to be claimed pursuant to Section
XXII, Chapter 98, Sub-chapter VIII, item 9808.00.3000 of the Harmonized Tariff
Schedules to The United States. Upon arrival of shipment at the port of entry,
District Director of Customs, please release shipment under Section 19 CFR Part
142 and notify Commander, Defense Contract Management Area Operations (DCMAO)
New York, for execution of customs forms and any required duty free entry
certificates.”

 
 
b.
Commercial Invoice must show that the shipment is consigned to a U.S. Government
Agency (i.e.: U.S. Department of Defense) in “care of Boeing”, if shipment has a
prime contract number.

 
 
c.
If items were exported on a license or exemption upon importation, that license
or exemption information should be notated as follows:

 
 
Example: “Originally exported under DSP-XX license number XXXXXX” or  “Imported
under 22 CFR XXXXX”




 
Table of Contents
57

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 13 TO
SPECIAL BUSINESS PROVISIONS


On Site Terms and Conditions Supplement
(Reference SBP Section 29.8)


Not Applicable.
 

 
Table of Contents
58

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 14 TO
SPECIAL BUSINESS PROVISIONS
 




PRODUCTION ARTICLE DELIVERY SCHEDULE
(Reference SBP Section 2.1, GTA Sections 4.0 & 7.0)
 




Not Applicable                                                      



 
Table of Contents
59

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 15 TO
SPECIAL BUSINESS PROVISIONS
 


PRODUCTION ARTICLE DEFINITION AND CONTRACT CHANGE NOTICES
(Reference SBP Section 3.3.2.1)
 






Not Applicable

 
Table of Contents
60

--------------------------------------------------------------------------------

 



  SBP ATTACHMENT 16 TO
SPECIAL BUSINESS PROVISIONS
 




NON-RECURRING AND RECURRING PRICE STATUS AND SUMMARY TABLES
(Reference SBP Section 12.2)
 


 
 Not Applicable
 
 
 
Table of Contents
61

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 17 TO
SPECIAL BUSINESS PROVISIONS


 
Reserved

 
Table of Contents
62

--------------------------------------------------------------------------------

 

 
SBP ATTACHMENT 18 TO
 
SPECIAL BUSINESS PROVISIONS
 


 
INDENTURED PRICED PARTS LIST AND SPARES PRICING
 


Not Applicable
 

 
Table of Contents
63

--------------------------------------------------------------------------------

 



SBP ATTACHMENT 19 TO
SPECIAL BUSINESS PROVISIONS
 


INCREMENTAL RELEASE PLAN AND LEAD TIMES
(Reference SBP Section 44.0)




Not Applicable




 
Table of Contents
64

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 20 TO
SPECIAL BUSINESS PROVISIONS
 




Reserved



 
Table of Contents
65

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 21 TO
SPECIAL BUSINESS PROVISIONS
 




Seller’s Standard Stocked Items
(Reference SBP Section 10.0.Q)


*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*







*

 
Table of Contents
66

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 22 TO
SPECIAL BUSINESS PROVISIONS


Seller’s Traditional Shipping Locations
(Reference SBP Section 3.2.1)


*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*




 
Table of Contents
67

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 23 TO
SPECIAL BUSINESS PROVISIONS




ANTI-LOBBYING CERTIFICATE


 ________, 20__




Export-Import Bank of the United States
811 Vermont Avenue, N.W.
Washington, D.C.  20571
Attention:  Operations & Data Quality Division




 
Subject:
Ex-Im Bank Credit No. _______ - [Name of Country]

[Name of Borrower] ("Borrower")
Anti-Lobbying Certificate


Ladies and Gentlemen:


The undersigned certifies, to the best of his or her knowledge and belief, that:


(1)           No Federal appropriated funds have been paid or will be paid, by
or on behalf of the undersigned, to any person for influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of Congress, or an employee of a Member of Congress in connection
with the awarding of any Federal contract, the making of any Federal grant, the
making of any Federal loan, the entering into of any cooperative agreement and
the extension, continuation, renewal, amendment or modification of any Federal
contract, grant, loan or cooperative agreement.


(2)           If any funds other than Federal appropriated funds have been paid
or will be paid to any person for influencing or attempting to influence an
officer or employee of any agency, a Member of Congress, an officer or employee
of Congress or an employee of a Member of Congress in connection with this
Federal contract, grant, loan or cooperative agreement, the undersigned shall
complete and submit Standard Form-LLL, "Disclosure Form to Report Lobbying" in
accordance with its instructions.


(3)           The undersigned shall require that the language of this
certification be included in the award documents for all subawards at all tiers
(including subcontracts, subgrants, and contracts under grants, loans and
cooperative agreements) and that all subrecipients shall certify and disclose
accordingly.
 
Table of Contents
68

--------------------------------------------------------------------------------



 
This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into.  Submission of this
certification is a prerequisite for making or entering into this transaction
imposed by Section 1352, Title 31, U.S. Code.  Any person who fails to file the
required certification shall be subject to a civil penalty of not less than
$10,000 and not more than $100,000 for each such failure.


Titanium Metals Corporation




By:_______________________________________
 (Signature of Authorized Representative)1




Name:_____________________________________
(Print)




Title:____________________________________
(Print)




Address2_________________________________
         _________________________________






 

   

 
 
1This Certificate must be signed by the President, Chief Executive Officer (if
different) and/or Chief Financial Officer, and/or by any other authorized
officer(s) of the undersigned.  Execution of this certificate constitutes a
representation that the signer(s) are fully authorized to do so on behalf of the
undersigned.  Any person who makes a false representation to Ex-Im Bank may be
subject to fine and/or imprisonment pursuant to 18 U.S.C. §1001.  The
undersigned agrees that, upon request, it will provide Ex-Im Bank with evidence
of authority with respect to the person(s) signing this certificate.
 
2Include Zip Code of company facility that produced the Item.
 



 
Table of Contents
69

--------------------------------------------------------------------------------

 

SBP ATTACHMENT 24 TO
SPECIAL BUSINESS PROVISIONS




PRICE LISTS




*



 
Table of Contents
70

--------------------------------------------------------------------------------


